Citation Nr: 0623372	
Decision Date: 08/04/06    Archive Date: 08/15/06	

DOCKET NO.  98-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.  His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.

The appeal is REMANDED to the RO by way the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses that the veteran 
served in Vietnam from January 1970 to December 1970.  His 
principal duty assignment in Vietnam was as a pioneer with 
Company D of the 31st Engineer Battalion.  He was awarded the 
Purple Heart Medal.  

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) a link 
established by medical evidence between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f).  In this case, 
there is no question concerning the veteran's exposure to 
combat action.  However, a review of the record reveals that 
the only time PTSD was diagnosed was when the veteran was 
examined in May 2006 as a referral from the Port Huron VA 
medical facility to the VA Medical Center in Detroit.  The 
examination was apparently conducted by a medical student, 
although it appears the chief of the psychiatry service at 
that facility was in agreement with the Axis I diagnoses that 
were given as anxiety disorder and PTSD, "chronic 
(provisional)."  The medical statement indicated that "based 
on the information we obtained he [the veteran] may have the 
diagnosis of post-traumatic stress disorder."  This evidence 
was received at the Board in June 2006 and was accompanied by 
a waiver from the veteran's representative.  

The Board notes the appeal has been in appellate status for 
several years now.  The veteran has been scheduled on prior 
occasions for psychiatric examinations, but for whatever 
reason, he has failed to report.  It appears that 
individuals, including the representative, are now in contact 
with him and there should be a better opportunity of having 
him appear for a special psychiatric examination.  

Accordingly, the Board believes the veteran should be given 
one more opportunity to appear for an examination and the 
case is REMANDED for the following:

1.  Development with regard to 
notification and assistance to the 
veteran as contemplated by the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  In particular, VA should 
ensure that all notification requirements 
set forth under 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b) (2005) are 
satisfied.

2.  The veteran should be scheduled for a 
comprehensive psychiatric examination by 
a physician knowledgeable in psychiatry.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review in conjunction with the 
examination.  The examination report 
should include any diagnostic tests or 
studies, to include psychological 
testing, that are deemed necessary for an 
accurate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify whether the 
criteria to support the diagnosis of PTSD 
have been satisfied and whether there is 
a link between current symptomatology and 
the stressors the veteran experienced in 
service.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.

3.  Then, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for a response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655, failure 
to cooperate by not attending a requested VA examination may 
result in an adverse determination.  38 C.F.R. § 3.655 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



